NOTICE OF ALLOWANCE
Claims 1, 3-13, 15-25 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the recitation of “A touch and force sensitive device, comprising: a surface including a curved bezel region; one or more transducers coupled to the curved bezel region of the surface and configured to transmit ultrasonic waves to and receive ultrasonic waves from the surface via the curved bezel region, wherein the ultrasonic waves transmitted to and the ultrasonic waves received from the surface propagate or resonate within the surface, wherein the one or more transducers are piezoelectric transducers configured to generate a signal in response to the ultrasonic waves received from the surface via the curved bezel region; and one or more processors coupled to the one or more transducers and programmed to: determine using the signal a location of a contact by an object on the surface outside the curved bezel region based on ultrasonic waves propagating in the surface; and determine using the signal an applied force by the contact on the surface based on ultrasonic waves resonating between the curved bezel region of the surface and the one or more transducers at a resonant frequency, the ultrasonic waves propagating in the surface different than the ultrasonic waves resonating between the curved bezel region of the surface and the one or more transducers “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Regarding claim 13, the recitation of “A method comprising: transmitting, using one or more piezoelectric transducers coupled to a curved bezel region of a surface, ultrasonic waves in the surface via the curved bezel region; receiving a signal generated at the one or more piezoelectric transducers in response to ultrasonic reflections from the surface via the curved bezel region, wherein the ultrasonic waves transmitted to and the ultrasonic waves received from the surface propagate or resonate within the surface; determining using the signal a location of a contact by an object on the surface outside the curved bezel region based on ultrasonic waves propagating in the surface; and determining using the signal an applied force by the contact on the surface based on ultrasonic waves resonating between the curved bezel region of the surface and one or more piezoelectric transducers at a resonant frequency, the ultrasonic waves propagating in the surface different than the ultrasonic waves resonating between the curved bezel region of the surface and the one or more piezoelectric transducers “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Regarding claim 21, the recitation of “A non-transitory computer readable storage medium storing instructions, which when executed by a device comprising a surface including a curved bezel region, one or more piezoelectric transducers coupled to the curved bezel region at one or more edges of the surface, and one or more processors, cause the device to: transmit, using the one or more piezoelectric transducers coupled to the curved bezel region of the surface, ultrasonic waves in the surface via the curved bezel region; receive a signal generated at the one or more piezoelectric transducers in response to ultrasonic reflections from the surface via the curved bezel region, wherein the ultrasonic waves transmitted to and the ultrasonic waves received from the surface propagate or resonate within the surface; determine using the signal a location of a contact by an object on the surface outside the curved bezel region based on ultrasonic waves propagating in the surface; and determine using the signal an applied force by the contact on the surface based on ultrasonic waves resonating between the curved bezel region of the surface and one or more piezoelectric transducers at a resonant frequency, the ultrasonic waves propagating in the surface different than the ultrasonic waves resonating between the curved bezel region of the surface and the one or more piezoelectric transducers “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/kenneth bukowski/Primary Examiner, Art Unit 2621